Citation Nr: 1817083	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The claim was most recently before the Board in April 2017, when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C. 
§§ 1110, 1112, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (to include SNHL) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The Veteran's military occupational specialty (MOS) was a heavy vehicle driver.  

On November 1966 enlistment examination, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
45
LEFT
20
15
15 
N/A
45

The Veteran was assigned a physical profile (PULHES) value of H-2.  PULHES is the six categories into which a physical profile is divided. The H stands for hearing and ears.  This factor concerns auditory acuity and disease and defects of the ear.  The number 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  

As a pre-existing hearing loss defect was noted at examination, acceptance, and enrollment for service, the presumption of soundness does not attach. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

On September 1968 separation examination, audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
10
LEFT
5
5
5
N/A
15

No defects were noted.  

An August 2008 audiology record notes that the Veteran was seen for complaints of decreased hearing bilaterally and high pitched tinnitus.  Audiometry revealed that puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
95
LEFT
25
25
55
70
85

On April 2011 VA examination, audiometry revealed that puretone thresholds in decibels meeting the definition for hearing loss under 38 C.F.R. § 3.385.  The examiner noted the Veteran's report of noise exposure in service and no noise exposure after service.  Ultimately, the examiner said an opinion could not be provided without resorting to speculation.  As rationale, the examiner noted the enlistment examination showed moderate hearing loss at 4000Hz, bilaterally, but separation examination showed normal hearing at all frequencies.  The Veteran told the examiner the separation examination was inaccurate.  The examiner characterized the enlistment and separation examinations as contradictory and without further audiological testing during service, an opinion could not be provided.  

The Board remanded the claim in April 2017 to obtain another medical opinion and specifically directed the examiner to consider the enlistment and separation audiograms as accurate.  The examiner was further instructed to consider an October 2013 treatment record which noted the Veteran's request for a repeat hearing test based on concerns of hearing loss from playing in a band and regular exposure to loud music as a result.

On November 2013 audiology consultation the Veteran was seen with complaints of bilateral hearing loss.  He reported military noise exposure to include exposure to artillery, big guns, and heavy trucks.  He reported that he was formerly employed as a musician.  Examination results showed mild sloping to profound SNHL hearing loss in the right ear with a word recognition score of 88% and sloping to profound SNHL from 500-8000 Hz in the left ear with a word recognition score of 100%.  

In a July 2017 VA medical opinion obtained pursuant to the April 2017 remand, the audiologist opined that it was likely than not that the Veteran's current hearing loss disability was related to service.  The audiologist compared the Veteran's entrance audiogram that showed moderate hearing loss at 4000 Hz bilaterally to the separation examination that showed hearing that was within normal limits.  The consulting provider acknowledged the Veteran's contention that the separation examination was fabricated, however referenced the Board's April 2017 remand which found these records to be authentic.  The examiner noted that service treatment records showed no complaints or findings of hearing loss or significant decrease in hearing thresholds greater than normal measurement variability during military service.  The examiner also reference the Institute of Medicine (2006) report that found there to be insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

In a February 2018 written brief, the Veteran's representative referenced a National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" that concluded that "[t]he specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, and the frequency content of the noise, as well as the susceptibility of the individual."  The study further noted that "impulse noise with peak levels exceeding approximately 140dB SPL may be hazardous even for a single exposure." 

The Veteran has a current hearing loss disability and, given his MOS he experienced noise exposure in service.  At issue is whether the current hearing loss was incurred in or aggravated by service.  The Board concludes that it was not.  

The Veteran was noted to have a hearing defect at enlistment, but normal hearing at separation.  Although he contends that the separation examination is inaccurate because he did not recall having a separation examination, there is nothing to support that assertion.  Service treatment records include copies of a Report of Medical History, completed and signed by the Veteran, and physical examination conducted at separation.  Thus, there is no evidence the preexisting hearing defect was aggravated by service.  

The first post-service finding of a hearing defect is in 2008.  The only competent evidence regarding a nexus is the July 2017 VA opinion that the Veteran's hearing loss disability is unrelated to his service/any noise trauma therein.  The audiologist is competent to offer the opinion; addressed the Veteran's pertinent history, and; provided a rationale that cites to pertinent facts (including enlistment and separation examinations, service treatment records and the Veteran's exposure to noise in while playing in a rock band post-service) and medical literature.

The study cited by the VA examiner concluded that there is insufficient evidence for delayed-onset hearing loss.  The study cited to by the Veteran's representative supports the conclusion that even a single exposure to certain levels may be hazardous to hearing.  That study does not provide a basis for concluding that this Veteran's hearing loss is likely due to noise exposure in service.  It is conceded that he had noise exposure in service, but his hearing acuity actually showed improvement between enlistment and separation.  The first finding of a hearing loss disability is many years after service and there is evidence of post-service noise exposure.  

The only other evidence in support of the claim is the Veteran's own assertions.  Although lay persons are competent to provide opinions on some medical issues, the etiology of his hearing loss is outside the realm of common knowledge of a lay person because it involves complex medical issues that go beyond a simple and immediately observable cause-and-effect relationship.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, service connection for hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


